DOCUMENTS UNDERCase 4:19-mj-70677-MAG Document
                 SEAL                                              40 Filed 07/11/19
                                                                        TOTAL           Page 1 of321 mins
                                                                               TIME (m ins):
M AGISTRATE JUDGE               DEPUTY CLERK                                        REPORTER/FTR
M INUTE ORDER                  Doug Merry                                           11:59-12:31
MAGISTRATE JUDGE                DATE                                                NEW CASE         CASE NUMBER
KANDIS A. WESTMORE                        July 11, 2019                                              4:19-mj-70677 MAG
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.        RET.
DON KOLLMAR                                         N       P       Ethan Balogh                            APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT             COUNSEL APPT'D
Maureen Bessette                                                                   SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR              PARTIAL PAYMENT
                                                                     APPT'D COUNSEL                OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS re:
                                                                                                              TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND HEARING             IA REV PROB. or            OTHER
                                                                                   or S/R                    Extradition
       DETENTION HRG               ID / REMOV HRG         CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
         ADVISED                 ADVISED                  NAME AS CHARGED             TRUE NAME:
         OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON            READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT              SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL               DETAINED         RELEASED        DETENTION HEARING               REMANDED
      FOR               SERVICES                                                AND FORMAL FINDINGS             TO CUSTODY
      DETENTION         REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                    STATUS RE:
9/5/19                             HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY             CHANGE OF                67$786 re:
                                   AFFIDAVIT               HEARING                 PLEA
10:30 am                                                   BBBBBBBBBBBBB
                                                                                                         Extradition
BEFORE HON.                        DETENTION               $55$,*1MENT             MOTIONS                  JUDGMENT &
                                   HEARING                                    Discovery                     SENTENCING
K. Westmore
         TIME W AIVED              TIME EXCLUDABLE         IDENTITY /              PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL                 CONFERENCE               HEARING
                                   3161                    HEARING
                                                 ADDITIONAL PROCEEDINGS
The Court orders the government to e-file the documents they received from the state department. Originals of the documents
were provided to the Court today. Defense counsel shall file his discovery motions no later than 7/26/19; response due no later
than 8/12/19; reply due no later than 8/19/19. Schedule for briefing will be discussed on 9/3/19.    cc: KAW file
                                                                                          DOCUMENT NUMBER:
